DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 8/18/2022 has been entered.  Claims 1, 11, and 20 are amended.  Claims 10 and 19 are canceled.  Claims 21-22 are new.  Claims 1-9, 11-18, and 20-22 remain pending in the application.  Applicant's amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed 5/18/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but, are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 11, 13-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Skudlark et al. (US 2010/0057560 A1) in view of Nolledo et al. (US 2012/0303429 A1), further in view of Delurgio et al. (US 2008/0221949 A1), and further in view of Sankaran et al. (US 2014/0278921 A1).
Regarding claim 1, Skudlark teaches: A method comprising: 
receiving first viewership data associated with a first consumer view of an advertisement of an advertising campaign [collect real time customer data reflecting customer interactions and behaviors by examining data streams from each of a plurality of services used by a customer, for example, television, wireless, wireline, and broadband services (par. 12, Fig. 1).  Watching or clicking on advertisements (par. 74 and 105)]
generating a first consumer classification based on the first viewership data [using the data collected to classify the customer as belonging to particular groups, such as demographic and interest groups, as well as data that predict likelihood of responses to advertisements in particular categories (par. 47 and 49)] 
calculating a predictive model of consumer behavior in view of the first consumer classification [create a customer behavior predictor used to estimate a customer's likely response to advertisements and other content based on customer static data, such as classification data (par. 14 and 49, Fig. 1)] 
receiving second viewership data associated with a second consumer view of an advertisement of the advertising campaign [New detailed data for each customer will typically become available over time (par. 73, Fig. 1).  Viewership information, such as watching one advertisement but changing away during another can be noted (par. 105)] 
generating a second consumer classification based on the second viewership data [classify the customer as belonging to particular groups, such as interest groups (par. 47 and 49).  Noting the content and nature of customer’s viewed advertisement and the customer’s interest in it (par. 80). By noting channel changes, it is possible to determine the changing levels of viewer interest over time (par. 105)] 
updating the predictive model in view of the second consumer classification [prediction models may be refined based on the new data (par. 44, 49, 73)] 
calculating an accuracy of the predictive model [improve model accuracy (par. 114)] 
calculating lift data of the advertising campaign [receive results gathered during the operation to evaluate model performance (par. 83 and 114)] 
comparing the lift data to the predictive model [comparing the predicted and actual responses (par. 83 and 114).  Lift (par. 98)]
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model [Improve model accuracy.  The results of the comparing may be used to refine the predictor and model (par. 83 and 114, Fig. 1)] and 
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface [sending a score generated from the model 154 to an advertiser (par. 75, Fig. 1)].
Skudlark does not explicitly disclose: the receiving second viewership data associated with a second consumer view of an advertisement of the advertising campaign is of the advertisement; the calculating the accuracy of the predictive model is based on a preexisting validation dataset; and the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Nolledo teaches: receiving second viewership data associated with a second consumer view of an advertisement of an advertising campaign [counting ad impressions from a second computing device (par. 70-72, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark and Nolledo before the effective filing date of the claimed invention to modify the method of Skudlark by incorporating receiving second viewership data associated with the second consumer view of the advertisement of the advertising campaign as disclosed by Nolledo. The motivation for doing so would have been to count valid ad impressions and not count duplicates (Nolledo – par. 70-72).  Therefore, it would have been obvious to combine the teachings of Skudlark and Nolledo in obtaining the invention as specified in the instant claim.
Nolledo does not explicitly disclose: the calculating the accuracy of the predictive model is based on a preexisting validation dataset; and the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Delurgio teaches: calculating the accuracy of a predictive model based on a preexisting validation dataset [using a historical data set to validate a forecast model to determine how close the forecast model data is to the historical data (par. 39 and 53, Fig. 2 and 8)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, and Delurgio before the effective filing date of the claimed invention to modify the method of Skudlark and Nolledo by incorporating calculating the accuracy of the predictive model based on a preexisting validation dataset as disclosed by Delurgio. The motivation for doing so would have been to determine the validity of the predictive model and whether it should be changed or updated (Delurgio – par. 39).  Therefore, it would have been obvious to combine the teachings of Skudlark and Nolledo with Delurgio in obtaining the invention as specified in the instant claim.
Skudlark, Nolledo, and Delurgio do not explicitly disclose: the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Sankaran teaches: the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign [Determining a brand lift for the advertisement that indicates an increase in brand awareness (par. 5 and 29-33, Fig. 3).  Determining an increase in sales due to an advertising campaign (par. 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, Delurgio, and Sankaran before the effective filing date of the claimed invention to modify the method of Skudlark, Nolledo, and Delurgio by incorporating the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign as disclosed by Sankaran. The motivation for doing so would have been to determine the effectiveness of the advertising campaign and allow an advertiser to maximize their return on their advertising campaign (Sankaran – par. 4).  Therefore, it would have been obvious to combine the teachings of Skudlark, Nolledo, and Delurgio with Sankaran to obtain the invention as specified in the instant claim.
Regarding claim 2, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Skudlark further teaches: at least the first consumer classification is a multi-dimensional consumer classification, and where at least one dimension of the first consumer classification is associated with a device on which the advertisement was viewed [classify the customer as belonging to particular groups, such as demographic and interest groups (par. 47 and 49).  Correlating identifiers, such as mobile number or set top box mac address or set top box information (par. 64 and 103)].
Regarding claim 4, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 2; Skudlark further teaches: the device of the first consumer includes at least one of a TV, a personal computer, or a mobile device [television and mobile device (par. 60 and 64, Fig. 1)].
Regarding claim 5, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Skudlark further teaches: the first consumer and the second consumer are a subset of a total audience of the advertising campaign [a selected population of customers, such as a population of volunteer participants (par. 114)].
Regarding claim 6, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Skudlark further teaches: the predictive model is updated by: calculating a difference between the predictive model of consumer behavior and actual consumer behavior [comparing the predicted and actual responses (par. 83 and 114)]
using a feedback loop including an input of at least the first viewership data, the second viewership data, or a third viewership data [New detailed data for each customer will typically become available over time. This data may be aggregated and combined with the existing data continually (par. 73)] and 
generating an output of at least an updated predictive model of consumer behavior [prediction models may be refined continually based on the new data (par. 73, Fig. 1)].
Regarding claim 7, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 6; Skudlark further teaches: the predictive model is updated in real-time [real time data is used to refine the model continually (par. 73 and 94)].
Regarding claim 11, claim 11 is rejected for the same reasons given in the above rejection of claim 2.
Regarding claim 13, claim 13 is rejected for the same reasons given in the above rejection of claim 4.
Regarding claim 14, claim 14 is rejected for the same reasons given in the above rejection of claim 5.
Regarding claim 15, claim 15 is rejected for the same reasons given in the above rejection of claim 6.
Regarding claim 16, claim 16 is rejected for the same reasons given in the above rejection of claim 7.
Regarding claim 21, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Skudlark further teaches: the predictive model of consumer behavior includes a predicted amount of time that the first consumer is predicted to spend engaging in a particular activity on a particular type of device [the model 154 uses previous behavior to predict future behavior (par. 76, Fig. 1).  Such as media usage, programs and time viewed, and notation of whether viewing was live or recorded (par. 28 and 84) and a particular device, such as a set top box with dvr capabilities (par. 103, Fig. 1)].
Regarding claim 22, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Skudlark further teaches: the predictive model of consumer behavior includes a predicted time of day that the first consumer is predicted to spend engaging in a particular activity on a particular type of device [the model 154 uses previous behavior to predict future behavior (par. 76, Fig. 1).  Such as minutes of use by time of day and day of week of calls (par. 28 and 84) and a particular device, such as a wireless device (par. 108, Fig. 1)].
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skudlark et al. (US 2010/0057560 A1) in view of Nolledo et al. (US 2012/0303429 A1), further in view of Delurgio et al. (US 2008/0221949 A1), further in view of Sankaran et al. (US 2014/0278921 A1), and further in view of Traasdahl et al. (US 2013/0124309 A1).
Regarding claim 3, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Nolledo further teaches: the multi-dimensional consumer classification includes linked data from each dimension of the first consumer classification [linked data, such as the times the box is turned on, the channel that the box is tuned to, time of channel changes (par. 103-105)].
Skudlark, Nolledo, Delurgio, and Sankaran do not explicitly disclose: each dimension represents a different device the first consumer used to view the advertisement.
Traasdahl teaches: each dimension represents a different device the first consumer used to view the advertisement [using a device graph to determine if an advertisement has been shown to other devices associated with the same user (par. 64-66, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, Delurgio, Sankaran, and Traasdahl before the effective filing date of the claimed invention to modify the method of Skudlark, Nolledo, Delurgio, and Sankaran by incorporating each dimension represents a different device the first consumer used to view the advertisement as disclosed by Traasdahl. The motivation for doing so would have been to link or track the user's behavior and/or activities across different devices, such as to target and/or orchestrate advertisements (e.g., ads) to the same user on multiple devices (Traasdahl – par. 5).  Therefore, it would have been obvious to combine the teachings of Skudlark, Nolledo, Delurgio, and Sankaran with Traasdahl to obtain the invention as specified in the instant claim.
Regarding claim 12, claim 12 is rejected for the same reasons given in the above rejection of claim 3.
Claims 8-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skudlark et al. (US 2010/0057560 A1) in view of Nolledo et al. (US 2012/0303429 A1), further in view of Delurgio et al. (US 2008/0221949 A1), further in view of Sankaran et al. (US 2014/0278921 A1), and further in view of Dierks et al. (US 2011/0239243 A1).
Regarding claim 8, Skudlark, Nolledo, Delurgio, and Sankaran teach the method of claim 1; Nolledo further teaches: deduplicating the first viewership data of the first consumer in response to the first consumer viewing the advertisement on a first device and viewing the advertisement on a second device [detecting duplicate or invalid ad impressions. If the number of unique visitors that are associated with an IP address exceed a threshold number, the request may not be counted as a valid ad impression.  The server may count unique ad impressions only--i.e., if the recipient has previously downloaded the advertisement, it is not counted as a valid ad impression (par. 70-72)]. 
Skudlark, Nolledo, Delurgio, and Sankaran do not explicitly disclose: viewing a first portion of the advertisement and a second portion of the advertisement.
Dierks teaches: viewing a first portion of the advertisement and a second portion of the advertisement [Being exposed to ads on different viewing devices (par. 12, Fig. 1).  Viewing the ad for N consecutive seconds (par. 3, 24, and 43-44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, Delurgio, Sankaran, and Dierks before the effective filing date of the claimed invention to modify the method of Skudlark, Nolledo, Delurgio, and Sankaran by incorporating viewing a first portion of the advertisement and a second portion of the advertisement as disclosed by Dierks. The motivation for doing so would have been to filter out impressions that are below a threshold number of seconds, such as when a viewer is channel surfing and not paying attention to the advertisement (Dierks – par. 44).  Therefore, it would have been obvious to combine the teachings of Skudlark, Nolledo, Delurgio, and Sankaran with Dierks to obtain the invention as specified in the instant claim.
Regarding claim 9, Skudlark, Nolledo, Delurgio, Sankaran, and Dierks teach the method of claim 8; Dierks further teaches: the first portion of the advertisement includes a segment of the advertisement that comprises less than a full length of a runtime of the advertisement or a subset of advertisements of a plurality of advertisements intended to be viewed by the first consumer in the advertising campaign [a portion of the advertisement, such as five seconds (par. 43-44)].
Regarding claim 17, claim 17 is rejected for the same reasons given in the above rejection of claim 8.
Regarding claim 18, claim 18 is rejected for the same reasons given in the above rejection of claim 9.
Regarding claim 20, Skudlark teaches: A non-transitory computer readable medium having stored therein executable code that, when executed by a processor, cause the processor to perform operations comprising: 
receiving first viewership data associated with a first consumer view of an advertisement of an advertising campaign [collect real time customer data reflecting customer interactions and behaviors by examining data streams from each of a plurality of services used by a customer, for example, television, wireless, wireline, and broadband services (par. 12, Fig. 1).  Watching or clicking on advertisements (par. 74 and 105)] 
generating a first consumer classification based on the first viewership data [using the data collected to classify the customer as belonging to particular groups, such as demographic and interest groups, as well as data that predict likelihood of responses to advertisements in particular categories (par. 47 and 49)]  
calculating a predictive model of consumer behavior in view of the first consumer classification [create a customer behavior predictor used to estimate a customer's likely response to advertisements and other content based on customer static data, such as classification data (par. 14, Fig. 1)]
receiving second viewership data associated with a second consumer view of an advertisement of the advertising campaign [New detailed data for each customer will typically become available over time (par. 73, Fig. 1).  Viewership information, such as watching one advertisement but changing away during another can be noted (par. 105)]  
generating a second consumer classification based on the second viewership data [classify the customer as belonging to particular groups, such as interest groups (par. 47 and 49).  Noting the content and nature of customer’s viewed advertisement and the customer’s interest in it (par. 80). By noting channel changes, it is possible to determine the changing levels of viewer interest over time (par. 105)]
updating the predictive model in view of the second consumer classification [prediction models may be refined based on the new data (par. 44, 49, 73)]  
calculating an accuracy of the predictive model [improve model accuracy (par. 114)] 
calculating lift data of the advertising campaign [receive results gathered during the operation to evaluate model performance (par. 83 and 114)] 
comparing the lift data to the predictive model [comparing the predicted and actual responses (par. 83 and 114).  Lift (par. 98)]
updating the predictive model in view of the compared lift data and the calculated accuracy of the predictive model [Improve model accuracy.  The results of the comparing may be used to refine the predictor and model (par. 83 and 114, Fig. 1)] and 
sending the results of at least one of the first consumer classification, the second consumer classification, the predictive model, or the lift data, to a user interface [sending a score generated from the model 154 to an advertiser (par. 75, Fig. 1)].
Skudlark does not explicitly disclose: the receiving second viewership data associated with a second consumer view of an advertisement of the advertising campaign is of the advertisement; deduplicating the first viewership data of the first consumer in response to the first consumer viewing a first portion of the advertisement on a first device and viewing a second portion of the advertisement on a second device; deduplicating the second viewership data of the second consumer in response to the second consumer viewing the first portion of the advertisement on a third device and viewing a second portion of the advertisement on a fourth device; the calculating the accuracy of the predictive model is based on a preexisting validation dataset; and the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Nolledo teaches: receiving second viewership data associated with a second consumer view of an advertisement of an advertising campaign [counting ad impressions from a second computing device (par. 70-72, Fig. 1)]
deduplicating the first viewership data of the first consumer in response to the first consumer viewing the advertisement on a first device and viewing the advertisement on a second device [detecting duplicate or invalid ad impressions. If the number of unique visitors that are associated with an IP address exceed a threshold number, the request may not be counted as a valid ad impression.  The server may count unique ad impressions only--i.e., if the recipient has previously downloaded the advertisement, it is not counted as a valid ad impression (par. 70-72)]
deduplicating the second viewership data of the second consumer in response to the second consumer viewing the first portion of the advertisement on a third device and viewing a second portion of the advertisement on a fourth device [detecting duplicate or invalid ad impressions. If the number of unique visitors that are associated with an IP address exceed a threshold number, the request may not be counted as a valid ad impression.  The server may count unique ad impressions only--i.e., if the recipient has previously downloaded the advertisement, it is not counted as a valid ad impression (par. 70-72)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark and Nolledo before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Skudlark by incorporating receiving second viewership data associated with the second consumer view of the advertisement of the advertising campaign as disclosed by Nolledo. The motivation for doing so would have been to count valid ad impressions and not count duplicates (Nolledo – par. 70-72).  Therefore, it would have been obvious to combine the teachings of Skudlark and Nolledo in obtaining the invention as specified in the instant claim.
Skudlark and Nolledo do not explicitly disclose: viewing a first portion of the advertisement and a second portion of the advertisement; the calculating the accuracy of the predictive model is based on a preexisting validation dataset; and the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Dierks teaches: viewing a first portion of the advertisement and a second portion of the advertisement [Being exposed to ads on different viewing devices (par. 12, Fig. 1).  Viewing the ad for N consecutive seconds (par. 3, 24, and 43-44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, and Dierks before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Skudlark and Nolledo by incorporating viewing a first portion of the advertisement and a second portion of the advertisement as disclosed by Dierks. The motivation for doing so would have been to filter out impressions that are below a threshold number of seconds, such as when a viewer is channel surfing and not paying attention to the advertisement (Dierks – par. 44).  Therefore, it would have been obvious to combine the teachings of Skudlark and Nolledo with Dierks in obtaining the invention as specified in the instant claim.
Dierks does not explicitly disclose: calculating the accuracy of a predictive model based on a preexisting validation dataset; and the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Delurgio teaches: calculating the accuracy of a predictive model based on a preexisting validation dataset [using a historical data set to validate a forecast model to determine how close the forecast model data is to the historical data (par. 39 and 53, Fig. 2 and 8)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, Dierks, and Delurgio before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Skudlark, Nolledo, and Dierks by incorporating calculating the accuracy of the predictive model based on a preexisting validation dataset, wherein one or more items the validation dataset not being included in the calculation of the predictive model as disclosed by Delurgio. The motivation for doing so would have been to determine the validity of the predictive model and whether it should be changed or updated (Delurgio – par. 39).  Therefore, it would have been obvious to combine the teachings of Skudlark, Nolledo, and Dierks with Delurgio in obtaining the invention as specified in the instant claim.
Delurgio does not explicitly disclose: the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign.
Sankaran teaches: the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign [Determining a brand lift for the advertisement that indicates an increase in brand awareness (par. 5 and 29-33, Fig. 3).  Determining an increase in sales due to an advertising campaign (par. 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Skudlark, Nolledo, Delurgio, Dierks and Sankaran before the effective filing date of the claimed invention to modify the method of Skudlark, Nolledo, Delurgio, and Dierks by incorporating the lift data including brand lift data and sales lift data, the brand lift data being indicative of an increase of brand awareness, the sales lift data being indicative of an increase in sales due to the advertising campaign as disclosed by Sankaran. The motivation for doing so would have been to determine the effectiveness of the advertising campaign and allow an advertiser to maximize their return on their advertising campaign (Sankaran – par. 4).  Therefore, it would have been obvious to combine the teachings of Skudlark, Nolledo, Delurgio, and Dierks with Sankaran to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424